DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims including the addition of new Claims 26-41, which rearrange the various limitations from previous Claims 17-25, has changed the scope of the claimed invention in such a way that the Examiner has made a rearrangement of the same prior art references to read upon the new claims as well.
On pages 7-9 of the Remarks section as indicated by the page number at the bottom of each page, Applicant states that previous prior art reference Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf>, 2017, obtained from Web, January 21, 2022), does not have a date of publication before the effective filing date of the current patent application.  Applicant points to the copyright symbol with 2017 as the year of the publication of this copyrighted work, which does not give a specific publication date within 2017 before the effective filing date of the current application of September 14, 2017.  Applicant argues as a result that Liquilaz does not qualify as prior art.  However, the Examiner notes that Liquilaz is an evidentiary reference that only indicates the characteristics of a Liquilaz S05 measurement device, in which previous secondary reference Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), already discloses using a Liquilaz S05 measurement device and was combined with previous primary reference Tsuihiji et al., (“Tsuihiji”, US 6,746,309), and previous secondary reference, Mohseni et al., (“Mohseni”, US 2010/0320127), all of which were relied upon as prior art and all of which have publication dates before the effective filing date of the invention.  Since Liquilaz is only an evidentiary reference, it does not need to qualify using the effective filing date of the invention.  Furthermore, the Examiner has found another evidentiary reference, Particle Measuring Systems, (“Particle Measuring Systems”, Particle Measuring Systems, 6 total pages, <https://www.europeanpharmaceuticalreview.com/news/63980/particle-measuring-systems-releases-new-liquilaz-ii-particle-counter/>, July 14, 2017, obtained from Web, August 4, 2022, A copy has been provided with this Office Action), that further shows that the Liquilaz S05 particle counter was available/known to the public as of July 14, 2017, before the effective filing date of the current patent application.  The Examiner maintains the previous prior art rejection for these reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022, A copy has been provided with this Office Action).
Claim 17 is directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claim 17, Tsuihiji discloses a coolant liquid processing system, (See Abstract, See column 1, lines 10-14, or column 11, lines 6-8), comprising: 
a filtration device configured to filter a coolant liquid containing sludge, (Raw Water 52 and Filter 53, See Figures 9 & 10, and See column 16, lines 17-32, and column 17, lines 7-39); and 
a detector configured to: 
detect particles in a treatment liquid filtered by the filtration device, (Sensor 67, See Figure 9, See column 16, lines 38-42), and determine that a leakage of the sludge has occurred in a case where a certain concentration of the particles is detected, (See column 16, lines 43-63).
Tsuihiji does not explicitly disclose a case where a predetermined number or more of the particles having a predetermined particle size are detected per a flow rate that the leakage of sludge has occurred.
Mohseni discloses a liquid processing system, (See Abstract and See paragraph [0004], Mohseni), wherein it determines a leakage of its sludge has occurred in a case where the particles larger than a set particle size are detected or in a case where a larger number of the particles than a set number of the particles are detected, (See paragraphs [0031], [0082], Mohseni; As evidenced by Nogowski, a large particle counting sensor uses a light scattering or extinction mechanism to measure the size of the particle and then count the number of particles for a given volume, See “2. Optical Particle counter”, and See Figures 3 & 4, Nogowski).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of Tsuihiji by incorporating determining a leakage of sludge in a case where the particles larger than a set particle size are detected or in a case where a larger number of the particles than a set number of the particles are detected as in Mohseni in order to “indicate the need for maintenance of the” filter, (See paragraph [0031], Mohseni), such that the “maintenance can be performed on one filter” while “slurry continues to flow through the other filter”, (See paragraph [0047], Mohseni).  By doing so, “the on-line maintenance facilitated…can reduce the amount of operational downtime required for maintenance” and “also improve the yield of wafer production, for example, by reducing the likelihood that agglomerated particles will reach and interfere with downstream processes”, (See paragraph [0047], Mohseni).
Modified Tsuihiji does not explicitly disclose that the predetermined number is determined per a flow rate.
Nogowski discloses the predetermined number is determined per a flow rate, (See Table 1, “LiQuilaz S05m”, page 4 of Nogowski; As further evidenced by “Liquilaz”, Liquilaz indicates that its optical detector system operates under a range of flow rates and pressures, See page 1, “Features” – “80…ml/min flow rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the coolant liquid processing system of modified Tsuihiji by incorporating that the predetermined number is determined per a flow rate as in Nogowski in order to utilize “the excellent sensitivity of single-particle optical sizing…to determine the number and size of particles”, (See “1. Introduction”, Nogowski), for detecting “changes in LPCs [large particle counts]…to detect bad slurry”, (See “4. Conclusion”, Nogowski).
Claims 26, 27, 29-35, 40 & 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022), and Particle Measuring Systems, (“Particle Measuring Systems”, Particle Measuring Systems, 6 total pages, <https://www.europeanpharmaceuticalreview.com/news/63980/particle-measuring-systems-releases-new-liquilaz-ii-particle-counter/>, July 14, 2017, obtained from Web, August 4, 2022, A copy has been provided with this Office Action).
Claims 26, 27, 29-35, 40 & 41 are directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claims 26, 27, 29, 30 & 41, Tsuihiji discloses a coolant liquid processing system, (See Abstract, See column 1, lines 10-14, or column 11, lines 6-8), comprising: 
a filtration device configured to filter, from a coolant liquid, sludge, so that the liquid becomes a treatment liquid, (Raw Water 52 and Filter 53, See Figures 9 & 10, and See column 16, lines 17-32, and column 17, lines 7-39); and 
a detector configured to: 
detect, when the filtration device filters the sludge from the coolant liquid, particles in the treatment liquid, (Sensor 67, See Figure 9, See column 16, lines 38-42), and determine, when the detector detects the particles, whether a leakage of the sludge has occurred in a case where a certain concentration of the particles is detected, (See column 16, lines 43-63).
Tsuihiji does not explicitly disclose detecting a number of the particles having a particle size per a flow rate when it determines the leakage of the sludge has occurred.
Mohseni discloses a liquid processing system, (See Abstract and See paragraph [0004], Mohseni), wherein it determines a leakage of its sludge has occurred in by detecting a number of the particles having a particle size,(See paragraphs [0031], [0082], Mohseni; As evidenced by Nogowski, a large particle counting sensor uses a light scattering or extinction mechanism to measure the size of the particle and then count the number of particles for a given volume, See “2. Optical Particle counter”, and See Figures 3 & 4, Nogowski).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of Tsuihiji by incorporating detecting a number of the particles having a particle size per a flow rate when determining the leakage of the sludge has occurred as in Mohseni in order to “indicate the need for maintenance of the” filter, (See paragraph [0031], Mohseni), such that the “maintenance can be performed on one filter” while “slurry continues to flow through the other filter”, (See paragraph [0047], Mohseni).  By doing so, “the on-line maintenance facilitated…can reduce the amount of operational downtime required for maintenance” and “also improve the yield of wafer production, for example, by reducing the likelihood that agglomerated particles will reach and interfere with downstream processes”, (See paragraph [0047], Mohseni).
Modified Tsuihiji does not explicitly disclose that the number is determined per a flow rate.
Nogowski discloses the number is determined per a flow rate, (See Table 1, “LiQuilaz S05m”, page 4 of Nogowski; As further evidenced by “Liquilaz”, Liquilaz indicates that its optical detector system operates under a range of flow rates and pressures, See page 1, “Features” – “80…ml/min flow rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the coolant liquid processing system of modified Tsuihiji by incorporating that the number is determined per a flow rate as in Nogowski in order to utilize “the excellent sensitivity of single-particle optical sizing…to determine the number and size of particles”, (See “1. Introduction”, Nogowski), for detecting “changes in LPCs [large particle counts]…to detect bad slurry”, (See “4. Conclusion”, Nogowski).
Additional Disclosures Included: 
Claim 27: The coolant liquid processing system according to claim 26, wherein the detector is configured to detect, by irradiating the treatment liquid with light, a parameter from the group consisting of the particle size and the number of the particles, (“80…ml/min flow rate”, See page 1, Liquilaz, and See page 2, Table, “Pressure range: 0-100 psi”, Liquilaz; The measurement unit is capable of operating under a flow rate and pressure range, indicating that the measurement unit is capable of being pressurized).
Claim 29: The coolant liquid processing system according to claim 27, wherein the detector is configured to irradiate the treatment liquid with light, while the treatment liquid passes through a measurement unit that is pressurized, the treatment liquid with the light, (“80…ml/min flow rate”, See page 1, Liquilaz, and See page 2, Table, “Pressure range: 0-100 psi”, Liquilaz; The measurement unit is capable of operating under a flow rate and pressure range, indicating that the measurement unit is capable of being pressurized).
Claim 30: The coolant liquid processing system according to claim 29, wherein the measurement unit is pressurized at a pressure of 0.2 MPa or more, (See page 2, Table, “Pressure range: 0-100 psi”, Liquilaz; 0.2 MPa converts to approximately 29 psi, and 100 psi converts to approximately 0.69 psi, thus Liquilaz anticipates the claimed range from 0.2 psi to 0.69 psi).
Claim 41: The coolant liquid processing system according to claim 26, wherein the treatment liquid is the coolant liquid, (Raw Water 52 and Filter 53, See Figures 9 & 10, and See column 16, lines 17-32, and column 17, lines 7-39).
Regarding Claims 31 & 32, modified Tsuihiji discloses the coolant liquid processing system according to claim 26, but does not explicitly disclose in its specified embodiments and combination: a sludge removable device configured to remove the sludge and provided upstream of the filtration device, wherein the sludge filtered by the filtration device is returned to the sludge removable device.
Embodiment 2 of Tsuihiji discloses a sludge removable device configured to remove the sludge and provided upstream of the filtration device, (Centrifugal Separator 209 upstream of Filtering Device 203 via Raw Water Tank 201, See Figure 13, Tsuihiji).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing device of modified Tsuihiji by incorporating a sludge removable device configured to remove the sludge and provided upstream of the filtration device as in Embodiment 2 of Tsuihiji so that “in the method of combining filtration and centrifugal separation, wastewater is filtered” and ‘water obtained by filtering the wastewater is…reused”, (See column 2, lines 4-7, Tsuihiji), for “reducing industrial waste”, (See column 1, lines 19-21, Tsuihiji).
Additional Disclosures Included:
Claim 32: The coolant liquid processing system according to claim 31, wherein the coolant liquid processing system is configured to return, to the sludge removable device,    the sludge filtered by the filtration device, (Retentate from Filtering Device 203 returned to Concentrated Water Tank 206 and then to Centrifugal Separator 209, See Figure 13, Tsuihiji).
Regarding Claims 33-35 & 40, modified Tsuihiji discloses the coolant liquid processing system according to claim 26, but does not explicitly disclose in its specified embodiments and combination: further comprising: a treatment liquid tank configured to store the treatment liquid filtered by the filtration device.
Embodiment 2 of Tsuihiji discloses further comprising: a treatment liquid tank configured to store the treatment liquid filtered by the filtration device, (Recovered Water Tank 205 receiving filtered water downstream of Filtering Device 203, See Figure 13, Tsuihiiji). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing device of modified Tsuihiji by incorporating further comprising: a treatment liquid tank configured to store the treatment liquid filtered by the filtration device as in Embodiment 2 of Tsuihiji so that “in the method of combining filtration and centrifugal separation, wastewater is filtered” and ‘water obtained by filtering the wastewater is…reused”, (See column 2, lines 4-7, Tsuihiji), for “reducing industrial waste”, (See column 1, lines 19-21, Tsuihiji).
Additional Disclosures Included:
Claim 34: The coolant liquid processing system according to claim 33, further comprising: a liquid-to-be-treated container configured to store the coolant liquid containing the sludge, (Raw Water Tank 201 holds water with sludge, See Figure 13, Tsuihiji)
Claim 35: The coolant liquid processing system according to claim 34, wherein the treatment liquid tank and the liquid-to-be-treated container are configured to communicate with each other, (Raw Water Tank 201 communicates with Recovered Water Tank 205 via Filtering Device 204 and Filtered Water Line 204, See Figure 13, Tsuihiji).
Claim 40: The coolant liquid processing system according to claim 33, wherein the detector is in a flow path between the filtration device and the treatment liquid tank, (Sensor 67 on Filtered Water Line 60, to Line 71 or Line 72 for reuse,  downstream of Filter Device 53; and combined with Figure 13 where Filtered Line is returned to Tank 205, thus sensor 67 is upstream of Tank 205, See Figures 9 & 13, Tsuihiji).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022, A copy has been provided with this Office Action), and Particle Measuring Systems, (“Particle Measuring Systems”, Particle Measuring Systems, 6 total pages, <https://www.europeanpharmaceuticalreview.com/news/63980/particle-measuring-systems-releases-new-liquilaz-ii-particle-counter/>, July 14, 2017, obtained from Web, August 4, 2022, A copy has been provided with this Office Action) in further view of Grimm, DE19859211, (“Machine Translation of DE19859211A1”, Grimm, published 2000, 12 total pages).
Claim 28 is directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claim 28, modified Tsuihiji discloses the coolant liquid processing system according to claim 27, wherein the light is laser light, (See Table 1, “LiQuilaz S05m”, page 4 of Nogowski; As further evidenced by “Liquilaz”, “Laser source – Laser diode”, See Table on page 2 of Liquilaz).
Modified Tsuihiji does not explicitly disclose the laser light having a wavelength of 680 nm.
Grimm discloses measuring particles using a laser light having a wavelength of 680 nm, (See paragraphs [0005] and [0007], Grimm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating the laser light having a wavelength of 680 nm as in Grimm in order to use “high-intensity light” that “can be used to detect smaller particle sizes of the order of down to 0.2 [microns]”, (See paragraph [0023], Grimm), such that it can “simply and reliably detect even the smallest particles”, (See paragraph [0003], Grimm).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022, A copy has been provided with this Office Action), and Particle Measuring Systems, (“Particle Measuring Systems”, Particle Measuring Systems, 6 total pages, <https://www.europeanpharmaceuticalreview.com/news/63980/particle-measuring-systems-releases-new-liquilaz-ii-particle-counter/>, July 14, 2017, obtained from Web, August 4, 2022, A copy has been provided with this Office Action) in further view of Tom et al., (“Tom”, US 2012/0291627).
Claim 36 is directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claim 36, modified Tsuihiji discloses the coolant liquid processing system according to claim 33, wherein the treatment liquid tank provides supply of the coolant liquid to a grinder, (See column 1, lines 10-14, lines 38-45, lines 57-61, and See column 2, lines 4-9, Tsuihiji), but does not disclose wherein the treatment liquid tank is provided with a liquid level gauge which monitors the supply so as not to stop when a liquid level of the treatment liquid tank drops.
Tom discloses a treatment liquid tank is provided with a liquid level gauge which monitors supply, (See paragraph [0127], Tom), to a tool, (See paragraph [0008], Tom; analogous to a grinder), so as not to stop when a liquid level of the treatment liquid tank drops, (See paragraph [0133], Tom; Examiner interprets continuously supplying fluid to a desired point of use to be equivalent to “not stopping”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating wherein the treatment liquid tank is provided with a liquid level gauge which monitors the supply so as not to stop when a liquid level of the treatment liquid tank drops as in Tom so that “fluid may be supplied on a substantially continuous basis to a desired point of use”, (See paragraph [0133], Tom).
Claims 37 & 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022, A copy has been provided with this Office Action), and Particle Measuring Systems, (“Particle Measuring Systems”, Particle Measuring Systems, 6 total pages, <https://www.europeanpharmaceuticalreview.com/news/63980/particle-measuring-systems-releases-new-liquilaz-ii-particle-counter/>, July 14, 2017, obtained from Web, August 4, 2022, A copy has been provided with this Office Action) in further view of Umezawa et al., (“Umezawa”, US 2004/0245184).
Claims 37 & 38 is directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claims 37 & 38, modified Tsuihiji discloses the coolant liquid processing system according to claim 22, but does not disclose it further comprising: a liquid-to-be-treated tank provided inside the liquid-to-be-treated container. Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
Umezawa discloses a liquid-to-be-treated tank provided inside the liquid-to-be-treated container, (Tank 11B in/of the overall Tank 11A/11B is smaller than overall Tank 11A/B, See Figure 5, and See paragraphs [0118]-[0120], Umezawa)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating a liquid-to-be-treated tank provided inside the liquid-to-be-treated container as in Umezawa in order to provide two tanks formed as “a single tank” to result in “a more compact water treatment device”, (See paragraph [0117], Umezawa).
Additional Disclosures Included:
Claim 38: The coolant liquid processing system according to claim 37, wherein the liquid-to-be-treated tank has a smaller bottom surface area and a smaller capacity than the liquid-to-be-treated container. (Tank 11B of the overall Tank 11A/11B is smaller than overall Tank 11A/B in both volume and bottom area, See Figure 5, and See paragraphs [0118]-[0120], Umezawa)
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022, A copy has been provided with this Office Action), and Particle Measuring Systems, (“Particle Measuring Systems”, Particle Measuring Systems, 6 total pages, <https://www.europeanpharmaceuticalreview.com/news/63980/particle-measuring-systems-releases-new-liquilaz-ii-particle-counter/>, July 14, 2017, obtained from Web, August 4, 2022, A copy has been provided with this Office Action) in further view of Umezawa et al., (“Umezawa”, US 2004/0245184), in further view of Schwering et al., (“Schwering”, US 5,372,722).
Claim 39 is directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claim 39, modified Tsuihiji discloses the coolant liquid processing system according to claim 37, wherein the liquid-to-be-treated tank communicates with the liquid-to-be-treated container via ports, (See paragraphs [0118]-[0120]), but does not disclose using a float type check valve.
Schwering discloses using a float type check valve, (See column 7, lines 7-12, Schwering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating using a float type check valve for communication as in Schwering so that it “prevents overfilling of the tank...thereby preventing additional liquid from running into the tank”, (See column 7, lines 7-12, Schwering).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779